Citation Nr: 1539162	
Decision Date: 09/14/15    Archive Date: 09/24/15

DOCKET NO.  14-03 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an increased evaluation for psoriasis, dermatitis, and eczema, currently evaluated as noncompensable.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Wishard, Counsel

INTRODUCTION

The Veteran had active military service from January 1993 to March 1995.  

This matter comes before the Board of Veterans' Appeals (Board) from a March 2012 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Los Angeles, California.   

In May 2015, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  The record was held open for 60 days from the date of the hearing to allow the Veteran the opportunity to submit additional evidence.  


FINDINGS OF FACT

The evidence is against a finding that the Veteran's service-connected disability affects at least 5 percent of the entire body, or at least 5 percent of exposed areas are affected, or; that intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs were required for at least a total duration of less than six weeks during a 12-month period.  

CONCLUSION OF LAW

The criteria for a compensable disability rating for psoriasis, dermatitis, and eczema have not been met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.21, 4.118, Diagnostic Codes 7800-7806 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Notice was provided in January 2012. 

VA has a duty to assist the Veteran in the development of the claim.  The claims file includes medical records and the statements of the Veteran in support of his claim.  The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim for which VA has a duty to obtain.  

Examinations were obtained by VA in February 2012 and January 2014.  The Board finds that the examinations were adequate as the reports include clinical examination findings and the Veteran's reported symptoms.  The report provides findings relevant to the criteria for rating the disability at issue. Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board notes that the claims file was not reviewed by the 2014 examiner; nonetheless, such a review was not necessary because the examination was for a clinical finding of severity based upon physical examination and not an etiology opinion. 

The Veteran testified that there are periods of time when his affected areas temporarily become larger in size.  The Veteran's claim has been held open to allow him to submit photographic or other evidence during one of these periods.  To date, he has not submitted such evidence.  When there is a history of remission and recurrence of a condition, the duty to assist encompasses the obligation to evaluate a condition during an active, rather than inactive phase. See Ardison v. Brown, 6 Vet. App. 405 (1994).  However, in Voerth v. West, 13 Vet. App. 117, 122-23 (1999), the United States Court of Appeals for Veterans Claims found Ardison inapplicable where the Veteran's disability, in its recurrent state, did not affect his earning capacity and the worsened condition did not last more than a few days. (holding that condition that became inflamed approximately twice a year for a few days did not require examination during flare-up).  In the present case, the Veteran has stated that he his skin disability has not caused him to miss work (i.e. his earning capacity has not been affected).  Thus, the Board finds that another VA examination is not warranted.  

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claim.  Essentially, all available evidence that could substantiate the claim has been obtained.

Legal Criteria

Rating Disabilities in general

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  Id. § 4.3. 

Further, a disability rating may require re-evaluation in accordance with changes in a Veteran's condition.  It is thus essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history.  Id. § 4.1.  Nevertheless, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board notes that staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Rating psoriasis, dermatitis, and eczema

Psoriasis is rated under DC 7816, while dermatitis or eczema are rated under DC 7806.

A 10 percent rating is warranted if at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas are affected, or; if intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of less than six weeks during the past 12-month period.  A 30 percent rating is warranted if 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected, or; if systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A 60 percent rating is warranted if more than 40 percent of the entire body or more than 40 percent of exposed areas are affected, or; if constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs were required during the past 12-month period. 38 C.F.R. § 4.118 , Diagnostic Code 7806.

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence for the issue on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran's service-connected psoriasis, dermatitis, and eczema is evaluated under DCs 7816-7806.     

While the Veteran's disability is service-connected effective from March 1995, the actual rating period on appeal is only from May 2011, when he filed his claim for an increased rating or from May 2010 (one year earlier) provided that the evidence reflects a worsening during that one year period. See Gaston v. Shinseki, 605 F.3d 979 (Fed. Circ. 2010).

The Veteran's disability is rated as noncompensable.  He would be entitled to a compensable rating if the evidence reflected that he had at least 5 percent of the entire body, or at least 5 percent of the exposed areas affected, or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required.

A March 2011 VA primary care note reflects that the Veteran's psoriasis was asymptomatic and in remission.

A February 2012 VA examination report reflects that the Veteran treats his service-connected skin disability with topical Tgel for "scalp itch, psoriasis" three times a week.  He had not had any debilitating or non-debilitating episodes in the past 12 months due to urticaria, primary cutaneous vasculitis, erythema multiforme, or toxic epidermal necrolysis.  It was further noted that upon physical examination, his skin disability affected less than five percent of the total body area and less than five percent of the exposed body area.  Exposed body area was noted to be the face, neck, and hands.  The report reflects that the Veteran's skin condition impacts his ability to work when his fingers crack and bleed when it is difficult to work on a computer. 

A June 2012 VA dermatology record reflects that the Veteran reported using an over the counter topical product and T/gel for his scalp.  It was noted that the Veteran works as a bookkeeper, and washes his hands 15-20 times a day.  

Upon examination, the examiner noted "very minimal psoriasis on the knees and none on the elbows.  He had some dandruff on the scalp.  On two distal fingers he had three small eczematoid areas that tend to crack, which is why he was in the clinic that day.  The examiner found that the psoriasis was minimal and the hand eczema was mild.  He was to start using flucindole and a finger cot at night, and to decrease his hand washing.

An October 2012 dermatology record reflects that the Veteran was seen for eczema and has been using finger cots and fluocinonide nightly.  Upon examination, he had 2+ eczematoid dermatitis on the ends of three fingers.  He was diagnosed with mild chronic eczematoid dermatitis of the fingers. 

A January 2014 Disability Benefits Questionnaire is also of record.  It reflects that the Veteran reported that his skin cracks on his hands which is painful and that they bleed sometimes.  He also reported lesions on the knees which have remained the same.  (They had been noted to be "very minimal" in 2012.)  He reported burning type of pain on the skin with occasional pruritus, and occasionally has a patch on his right great toe which rarely bleeds.  He also reported occasional patches occur on the ears which bleed twice a year.  The Veteran reported that he had been given an ointment to use but that he did not have good results with it.  The Veteran did not have any systemic manifestations of skin disease.  He had not been treated with oral medications in the last 12 months, but had used ointment.  He had not had any other types of treatment, to include photo-chemotherapy, ultraviolent B phototherapy, electron beam therapy, or intensive light therapy.  He had not had any debilitating or non-debilitating episodes in the past 12 months.  Upon physical examination, the total body area affected was less than 5 percent and the total exposed body area was less than 5 percent.  Upon examination, he had dry scaly skin on the lobes of the ears.  He had dry, scaly, deep cuts and slight erythema on the finger tips, sides of the fingers, and base of 5th finger.  He had five scars on the fingers.  They were in size as follows:

.5   x .25 cm
.25 x .25 cm
1    x 1.5 cm
2    x 1    cm
1    x 1.5 cm

With regard to work, it was noted that the Veteran had limitations to handling chemicals or detergents or constant wet hands or hand washing.  "For example, the Veteran has difficulty with exposure to chemicals, toxins, and dust which aggravates his skin conditions.  He is, however, able to do [activities of daily living], including washing the dishes."  The Board notes that the evidence does not reflect that the Veteran's employment during the rating period on appeal included working with chemicals, detergents, dust, or toxins, or that it required constant wet hands or hand washing.

The Veteran testified at the 2015 hearing that his skin condition is very debilitating at times.  He stated that when it cracks and bleeds, it makes it impossible to type, which is 90 percent of his job.  He stated that it also makes it difficult to handle his children because he does not want to get blood on them.  With regard to treatment, he stated that photo treatment has not been done, and he cannot take immunosuppressant and corticosteroids because he had cancer in 2005 which left him immunosuppressed.

With regard to the areas of skin affected, the Veteran stated that he has small patches on the knees which bleed, and once in while he has it on his elbow.  He reported that the area on his hands flare-ups and cracks, causing him to lose feeling in his fingers in the areas.  He reported that he does not go to the doctor very often because treatment has been ineffective.  He also stated that he would submit a photograph of his hands when it got to a "bad point".  In the four months since the hearing, the Veteran has not submitted photos or additional clinical evidence.  

The Veteran stated that he has not had to miss work, but it does affect the quality of work and his ability to perform his job when he is "constantly trying to bandage my fingers from bleeding." (See Board hearing transcript, page 6.)

The Board finds that a compensable rating is not warranted.  The Board acknowledges that the Veteran is competent to report the areas of his body which are affected, and how the skin disability looks and feels.  However, the Board finds that the clinical records are more probative than the Veteran's self-reported history.

While the Veteran has contended that he his skin disability is "very debilitating" at times; the clinical evidence does not support such.  The clinicians have described his condition as asymptomatic and in remission (March 2011), with no debilitating episodes (February 2012 and January 2014), "very minimal and mild (June 2012), and mild (October 2012).  Although the Veteran testified that his hands bleed and are painful, there are no treatment record which reflect anything more than mild symptoms on any of the five clinical examinations noted above.  Moreover, the definition of psoriasis includes fluctuating periods of symptoms.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (31st Ed. 2007).  Thus, fluctuations are considered in the definition of the disability. 

Both examiners, in 2012 and 2014, found that the Veteran's exposed area affected was less than 5 percent.  The Board finds that the clinician is competent to state the percentage of body area affected.  The clinical evaluations are more probative than the Veteran's statements as they are objective, based on evaluation, consistent over a several year period, and by clinicians. 

The Board has considered the Veteran's statement that he cannot take oral systemic therapy because his history of lymphoma a decade earlier has left him immunosuppressed.  In the Veteran's case, there is no competent evidence of record that systemic therapy has been clinically found to be required for the Veteran.  The Veteran contends that topical cream is not effective and that he is not taking systemic therapy.  Thus, his condition is currently at its worst, or close to worst, because he is not receiving effective treatment to ameliorate it.  Even considering that his condition is at its most severe, it still does not affect 5 percent of his exposed area.  With regard to flare-ups, the Board notes that even when the Veteran visited a treatment facility, his condition was still no more than mild.  (See July 2012 record.)

Importantly, the rating criteria allow for a compensable rating based on the area affected or based on specific required treatment.  However, with regard to a noncompensable rating, the criteria specifically notes a noncompensable rating is warranted when less than 5 percent of the entire body or exposed area is affected and no more than topical therapy is required.  In other words, if a Veteran is only using topical therapy and still has less than 5 percent of the entire body or exposed area affected, as in the Veteran's case, he warrants a noncompensable rating.  

The Board has considered the Veteran's statements as to his flare-ups and that he does not seek medical attention for them.  The Veteran is competent to report flare-ups.  Layno v. Brown, 6 Vet. App. 465 (1994).  Regardless of the frequency of flare-ups, it is the affected area and the type and duration of treatment, not the flare-up frequency that is the key to evaluating the Veteran's disability.  The Veteran has only been treated with topical cream during the rating period on appeal. 

Although the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses, he is not competent to identify a specific level of disability of this disorder according to the appropriate diagnostic codes.  Such competent evidence concerning the nature and extent of his skin disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports and the clinical records) directly address the criteria under which this disability is evaluated.  As such, the Board finds these records to be more probative than the Veteran's subjective complaints of increased symptomatology.  

In sum, the evidence is against a finding that the Veteran's skin disability manifests in symptoms which warrant a compensable rating.  Based on his treatment and the size of the affected area, his symptoms do not warrant a compensable rating under DC 7806 or 7816.  

The Board has considered various diagnostic codes to determine if there is an appropriate one which will provide the Veteran with a compensable but finds that there is not.  The Board has considered the evidence with regard to the Veteran's scars, but finds that a rating under DCs 7801 - 7804 is not warranted.  The evidence does not reflect that the Veteran has scars which are themselves painful, unstable, cause limitation of function, or are deep.  (While he was noted to have had deep cuts in his skin at one examination, it was not found that he had deep scars.  In addition, his scars have not been shown to cause limitation of function.)

In sum, the Veteran does not meet the rating criteria for a compensable rating due to the size of the affected area and/or the treatment.  The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C.A. § 5107 and 38 C.F.R. § 3.102, but does not find that the evidence is of such approximate balance as to warrant its application. Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Extra-schedular

Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical. See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  An extra-schedular disability rating would be warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards. See Thun v. Peake, 22 Vet. App. 111 (2008). 38 C.F.R. § 3.321(b)(1).

The Board has considered the Veteran's contentions that his skin disability causes pain, numbness, and bleeding.  Dermatitis is defined as inflammation of the skin, and includes conditions with symptoms such as boils, pain, burning sensations, irritations of an area caused by scratching, and dry, moist, or crusty patches of skin.  Eczema is defined as any of various pruritic papulovesicular types of dermatitis.  Psoriasis is defined as a chronic dermatosis with a fluctuating course, and includes symptoms of pustules, dry scaling patches, and depending on the type, may include swelling, erythema, and local discomfort.  (DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (31st Ed. 2007).  The Board has reviewed the evidence of record and finds that it does not show such an exceptional disability picture as to be outside the schedular rating criteria of DC 7806 - 7816.  The rating code inherently encompasses symptoms such as pain, crusty skin, dry scaly patches, itching, and by extension, occasional bleeding due to cracking and scratching of the skin. 

Therefore, the first prong of Thun and 38 C.F.R. § 3.321(b), an exceptional disability picture, has not been met.  The Board acknowledges the Veteran's contention that his skin disability makes it difficult to work on a computer when his fingers crack and bleed and that he experiences numbness; however, even if this were not specifically contemplated in the rating criteria, the Veteran has not been shown to have marked interference with employment.  He testified that he has not had to miss work due to his disability.  Thus, the second prong has not been met. 

The Board has also considered the Court's holding in Johnson v. McDonald, 762 F.3d 2014).  In addition to the skin disability on appeal, service connection is in effect for bilateral knee disabilities, evaluated as 10 percent disabling.  The record does not show that the knee disabilities have a collective effect, when considered with his skin disability, that makes the skin spine disability picture unusual or exceptional.  His symptoms of the various disabilities, are considered under the applicable rating codes.  Referral for extra-schedular consideration is not warranted. See VAOPGCPREC 6-96. See Thun, supra.

In sum, the Board finds that an increased rating is not warranted.  The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C.A. § 5107, and 38 C.F.R. § 3.102, but does not find that the evidence is of such approximate balance as to warrant its application. Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).
 

ORDER

Entitlement to an increased evaluation for psoriasis, dermatitis, and eczema, currently evaluated as noncompensable is denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


